
	
		I
		111th CONGRESS
		2d Session
		H. R. 6368
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Ms. Norton introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To provide for a voluntary, non-work related disability
		  insurance program for Federal employees.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Employee Disability Insurance
			 Act of 2010.
		2.Non-work related
			 disability insurance
			(a)Title 5, United
			 States Code, is amended by adding after chapter 87 the following:
				
					88Non-Work Related
				Disability Insurance
						
							Sec.
							8801. Definitions.
							8802. Availability of insurance.
							8803. Contracting authority.
							8804. Benefits.
							8805. Premiums.
							8806. Preemption.
							8807. Studies, reports, and audits.
							8808. Jurisdiction of courts.
							8809. Administrative functions.
							8810. Cost accounting standards.
						
						8801.DefinitionsFor purposes of this chapter—
							(1)the term
				Director means the Director of the Office of Personnel
				Management;
							(2)the term
				employee has the meaning given such term in section
				8901(1);
							(3)the term carrier means a
				voluntary association, corporation, partnership, or other nongovernmental
				organization which is lawfully engaged in providing, paying for, or reimbursing
				lost wages or salaries under group insurance policies or contracts, membership
				or subscription contracts, or similar group arrangements, in consideration of
				premiums or other periodic charges payable to the carrier, including an
				insurance plan duly sponsored or underwritten by an employee organization and
				an association of organizations or other entities described in this paragraph
				sponsoring a temporary benefits plan;
							(4)the term injury includes an
				injury related to pregnancy and childbirth;
							(5)the term sickness includes a
				sickness related to pregnancy and childbirth;
							(6)the term
				State includes the District of Columbia; and
							(7)the term totally disabled,
				used with respect to an employee, means such employee is unable to perform the
				essential functions of such employee’s position.
							8802.Availability
				of insurance
							(a)The Director shall establish and administer
				a program to make available insurance coverage under this chapter for an injury
				occurring outside the workplace or other disability otherwise not covered under
				chapter 81.
							(b)Insurance shall
				not be available under this chapter if the injury of an employee is caused by
				such employee's intention to bring about the injury to himself or to another
				individual.
							(c)In addition to the
				requirements otherwise applicable under section 8801(3), an insurance contract
				under this chapter must be fully insured, whether through reinsurance with
				other carriers or otherwise.
							8803.Contracting
				authority
							(a)The Director
				shall, without regard to section 5 of title 41 or any other statute requiring
				competitive bidding, contract with one or more carriers for a policy or
				policies of disability insurance as described under this chapter. The Director
				shall ensure that each resulting contract is awarded on the basis of contractor
				qualifications, price, and reasonable competition.
							(b)(1)Each contract under this section shall
				contain—
									(A)a detailed statement of the benefits
				offered (including any maximums, limitations, exclusions, and other definitions
				of benefits);
									(B)the premiums charged (including any
				limitations or other conditions on their subsequent adjustment);
									(C)the terms of the enrollment period;
				and
									(D)such other terms and conditions
				(including procedures for establishing eligibility for insurance under this
				chapter) as may be determined by the Director, consistent with the requirements
				of this chapter.
									(2)Premiums charged under a contract
				under this section shall reasonably and equitably reflect the cost of the
				benefits provided, as determined by the Director.
								(c)(1)Each contract under this section shall
				require the carrier—
									(A)to provide payments or benefits
				described in subsection (c) or (d) of section 8804 to an employee if such
				employee is entitled thereto under the terms of the contract; and
									(B)with respect to disputes regarding
				claims for payments or benefits under the terms of the contract—
										(i)to establish internal procedures
				designed to resolve such disputes expeditiously; and
										(ii)to establish for disputes not
				resolved through procedures under clause (i), procedures for one or more
				alternative means of dispute resolution involving independent third-party
				review under circumstances acceptable to the Director.
										(2)The carrier’s determination as to whether
				or not a particular employee is eligible to obtain insurance coverage under
				this chapter shall be subject to review to the extent and in the manner
				provided in the applicable master contract.
								(3)Nothing in this chapter shall be considered
				to grant authority for the third-party reviewer to change the terms of any
				contract under this chapter.
								(d)(1)Each contract under this section shall be
				for a term of 7 years, unless terminated earlier by the Director in accordance
				with the terms of such contract. However, the rights and responsibilities of
				the enrolled employee, the insurer, and the Director under each contract shall
				continue with respect to such employee until the termination of coverage of the
				enrolled employee or the effective date of a successor contract.
								(2)A 7-year contract described in
				paragraph (1) may be made automatically renewable, for a term of 1 year each
				January first, unless written notice of non-renewal is given either by the
				Director or the carrier not less than 180 calendar days before the renewal
				date, or unless modified by mutual agreement.
								(3)A 7-year contract described in
				paragraph (1) shall include such provisions as may be necessary to ensure that,
				once an employee becomes duly enrolled, insurance coverage pursuant to that
				enrollment shall be terminated only if the individual is separated from Federal
				service or, where appropriate, for non-payment of premiums.
								8804.Benefits
							(a)The Director may prescribe reasonable
				minimum standards for benefit plans offered under this chapter. The benefits
				under this chapter shall provide for benefits as described in subsections (c)
				and (d).
							(b)(1)Benefits under this chapter may supplement
				other benefits of an employee, including worker’s compensation and disability
				retirement income.
								(2)A
				contract providing benefits under this chapter shall not provide for a
				preexisting condition exclusion.
								(c)(1)An eligible employee may receive benefits
				under this chapter during the first 12 months that an employee qualifies for
				such benefits. An employee shall receive such benefits after the expiration of
				the waiting period selected by such employee under paragraph (2)(A). The amount
				of benefits shall be the lesser of—
									(A)70
				percent of the monthly pay, excluding bonuses, of an employee at the time of
				the injury or sickness of such employee occurs; or
									(B)70
				percent of the maximum rate of basic pay provided for grade GS–15 of the
				general schedule.
									(2)(A)The period for which benefits are payable
				to an employee under this subsection will begin after the completion of a
				waiting period. An employee shall elect one of the following waiting period
				options:
										(i)On
				the 8th day of continuous disability.
										(ii)On the 31st day of continuous
				disability.
										(iii)On the 91st day of continuous
				disability.
										(iv)On the 181st day of continuous
				disability.
										(B)Employees who elect to receive
				benefits earlier shall pay a higher premium.
									(d)(1)An employee may receive benefits after the
				12-month period established under subsection (c) has expired only if such
				employee is totally disabled due to injury or sickness.
								(2)The amount of total disability
				benefits shall be 50 percent of an employee’s monthly pay, excluding bonuses,
				at the time of the benefits under subsection (c) have expired. Total disability
				benefits shall not be available to an employee once such employee reaches the
				age of 67.
								(e)A contract approved under this chapter
				shall require the carrier to cover the geographic service delivery area
				specified by the Director. The Director shall require carriers to include
				non-work related disability underserved areas in their service delivery
				areas.
							(f)A surviving
				spouse, disability annuitant, or surviving child whose annuity is terminated
				and is later restored, may continue enrollment in a disability benefits plan
				subject to the terms and conditions prescribed in regulations issued by the
				Office.
							8805.Premiums
							(a)Each eligible
				individual obtaining insurance coverage under this chapter shall be responsible
				for 100 percent of the premiums for such coverage.
							(b)The amount
				necessary to pay the premiums for enrollment shall be withheld from the pay of
				the enrolled individual.
							(c)The carrier
				participating under this chapter shall maintain records that permit it to
				account for all amounts received under this chapter (including investment
				earnings on those amounts) separate and apart from all other funds.
							(d)(1)(A)The Employees’ Life Insurance Fund is
				available, without fiscal year limitation, for reasonable expenses incurred in
				administering this chapter before the start of the first term described in
				section 8803(d)(1), including reasonable implementation costs.
									(B)Such Fund shall be reimbursed, before the
				end of the first year of the first 7-year period described in section
				8803(d)(1), for all amounts obligated or expended under subparagraph (A)
				(including lost investment income). Reimbursement under this subparagraph shall
				be made by the carrier in accordance with applicable provisions included in the
				relevant contract.
									(C)(i)There is hereby established in the
				Employees’ Life Insurance Fund a Non-Work Related Disability Insurance
				Administrative Account, which shall be available to the Office of Personnel
				Management, without fiscal year limitation, to defray reasonable expenses
				incurred by the Office in administering this chapter after the start of the
				first term described in section 8803(d)(1).
										(ii)A contract under this chapter shall include
				appropriate provisions under which the carrier involved shall, during each
				year, make such periodic contributions to the Non-Work Related Disability
				Insurance Administrative Account as necessary to ensure that the reasonable
				anticipated expenses of the Office of Personnel Management in administering
				this chapter during such year (adjusted to reconcile for any earlier
				overestimates or underestimates under this subparagraph) are defrayed.
										(e)Nothing in this
				chapter shall, in the case of an enrolled individual applying for an extension
				of disability insurance coverage under this chapter after the expiration of
				such enrolled individual’s first opportunity to enroll, preclude the
				application of underwriting standards for later enrollment.
							8806.Preemption
							(a)The terms of any
				contract under this chapter which relate to the nature, provision, or extent of
				coverage or benefits (including payments with respect to benefits) shall
				supersede and preempt any State, territorial, tribal, or local law, or any
				regulation issued thereunder, which relates to non-work related disability
				insurance or contracts.
							(b)(1)No tax, fee, or other
				monetary payment may be imposed or collected, directly or indirectly, by any
				State, territory, tribe, or locality, or by any political subdivision or other
				governmental authority thereof, on, or with respect to, any premium paid for an
				insurance policy under this chapter.
								(2)Paragraph (1) shall not be construed
				to exempt any company or other entity issuing a policy of insurance under this
				chapter from the imposition, payment, or collection of a tax, fee, or other
				monetary payment on the net income or profit accruing to or realized by such
				entity from business conducted under this chapter, if that tax, fee, or payment
				is applicable to a broad range of business activity.
								(c)No law of a State,
				territory, tribe, or locality, pertaining to subrogation or reimbursement with
				respect to benefits provided under this chapter, shall operate except as
				expressly adopted by the Director.
							8807.Studies,
				reports, and audits
							(a)A contract under
				this chapter shall contain provisions requiring the carrier to furnish such
				reasonable reports as the Director determines to be necessary to enable the
				Director to carry out the Director’s functions under this chapter.
							(b)Each Federal agency
				shall keep such records, make such certifications, and furnish the Director,
				the carrier, or both, with such information and reports as the Director may
				require.
							(c)The Director shall
				conduct periodic reviews of each plan under this chapter to ensure its
				competitiveness.
							8808.Jurisdiction of
				courtsThe district courts of
				the United States have original jurisdiction, concurrent with the United States
				Court of Federal Claims, of a civil action or claim against the United States
				under this chapter after such administrative remedies as required under section
				8803(c) have been exhausted, but only to the extent judicial review is not
				precluded by any dispute resolution or other remedy under this chapter.
						8809.Administrative
				functions
							(a)(1)Except as otherwise
				provided in this chapter, the Director shall prescribe regulations necessary to
				carry out this chapter and to make arrangements as necessary with other
				agencies and payroll systems to implement the program.
								(2)Except as otherwise provided by law,
				the Director shall specify in regulation the treatment of time spent by an
				individual in receipt of benefits under this chapter for the purposes of
				periodic increases in pay, retention purposes, and other rights, benefits, and
				conditions of employment for which length of service is a factor.
								(b)The carrier shall
				provide for periodic coordinated enrollment, promotion, and education efforts,
				as specified by the Director.
							8810.Cost
				accounting standardsThe cost
				accounting standards issued pursuant to section 26(f) of the Office of Federal
				Procurement Policy Act (41 U.S.C. 422(f)) shall not apply with respect to an
				insurance contract under this
				chapter.
						.
			(b)The analysis for
			 part III of title 5, United States Code, is amended by adding at the end of
			 subpart G the following:
				
					
						88.Non-Work Related Disability
				  Insurance8801
					
					.
			
